MacKINNON, Circuit Judge,
concurring:
I concur in the opinion by Judge Robb1; however, I desire to set forth additional reasons that lead me to affirm the Interstate Commerce Commission’s (ICC) order in Practices of Motor Common Carriers of *284Household Goods (Limitation of Liability), 124 M.C.C. 395 (1976), as modified, May 26, 1976. This order invalidates some household goods tariff provisions, generally set forth in the contract terms and conditions of bills of lading, that in practice operate to limit the liability of the carrier for loss of or damage to certain transported articles. In particular, I refer to those tariff provisions which require shippers to list certain articles in the bill of lading.
1. LIMITING LIABILITY WITH RESPECT TO LOSS OR DAMAGE TO HOUSEHOLD GOODS OF EXTRAORDINARY VALUE
“Articles of extraordinary value” provisions are contained in the general rules governing the tariffs of most household goods carriers. 124 M.C.C. at 415. The uniform household goods bill of lading in existence at the time of the Commission’s order2 provided:
The carrier shall be liable for physical loss of or damage to any articles from external cause while being carried or held in storage-in-transit . . . EXCEPT documents, currency, jewelry, watches, precious stones or articles of extraordinary value which are not specifically listed on the bill of lading .
121 M.C.C. 347, 375 (J.A. 139), cited at 124 M.C.C. 408. One of the “typical” tariff provisions which was considered by the ICC was contained in the Household Goods Carriers’ Bureau, Tariff No. 151-B, MC-I.C.C. No. 167, issued March 21, 1973. Item 220 thereof, entitled Articles Not Accepted, prescribed the following conditions:
Unless otherwise provided, the following property will not be accepted for shipment: bank bills, coins or currency, deeds, notes, drafts or valuable papers of any kind, credit cards, jewelry, postage stamps, trading stamps, letters or packets of letters, precious stones, or articles of peculiarly inherent or extraordinary value, precious metals or articles manufactured therefrom or perishable articles. Should such articles come into the possession of the carrier without its knowledge, responsibility for safe delivery will not be assumed.
J.A. 38. The variously-phrased requirement to list “articles of extraordinary value” was the object of the Commission’s particular concern.
Following its investigation and study of the practices of the motor carriers in applying such tariff provisions, the Commission set forth certain reasons which it considered justified further regulatory action.
Many ambiguities surround the current application of what is an item of extraordinary value. It is applied after the shipment has been completed, and is often interpreted against the shipper. In view of these circumstances, we believe that the public interest is best served by the requirement that household goods carriers be fully liable, pursuant to the outstanding released rates order for all items accepted for shipment. To require prior notice of an article of unusual value is not feasible. Often times it is after a claim arises that a carrier asserts that the disputed item is one of extraordinary value.
124 M.C.C. at 415. The Commission also stated:
A consideration of the statements filed subsequent to our entering of the interim report, however, reinforces our conclusion that certain provisions in the tariffs of household goods carriers which limit their liability are responsible for the carriers’ failure to fully perform service in accordance with the terms of their certificates.
124 M.C.C. at 411. Thereafter, it issued the following findings:
1. Household goods carriers must amend their tariffs and bills of lading to *285reflect only those defenses to liability allowed by common law and by the provisions of 49 C.F.R. 1056.16 (set forth as Appendix C to the Report, 124 M.C.C. at 422); [3]
2. A carrier must either accept full responsibility for all items transported (within the released rates provisions) or else specifically request exception from its certificate of items it does not desire to transport. .
124 M.C.C. at 415.
During the proceeding, the Household Goods Carriers’ Bureau had proposed an amendment to the ICC regulations then under consideration.4 This amendment would have inserted a provision in the regulations requiring a shipper to declare in writing on the shipping documents certain specified items of extraordinary value as a condition precedent to carrier liability for such items:
No liability need be assumed for loss of or damage to any article of the following kinds UNLESS such article is specifically listed on the shipping document:
bills of exchange, bonds, bullion or precious metals, currency, deed, documents, evidence of debt, credit cards, firearms, money, gems, jewelry, watches, precious stones, pearls, gold, silver or platinum articles, stock certificates, securities, stamp collections, stamps, letters or packets of letters, musical instruments of rare quality or historical significance, first editions or autographed copies of books, antique furniture, heirlooms, paintings, sculptures, works of art, and hobby collections.
124 M.C.C. at 408 n.2. The ICC specifically addressed this proposal in its May 26, 1976, order:
[S]ueh a requirement is not feasible because it is not possible for a householder to identify everything he owns that is of extraordinary value or which a carrier might argue is of extraordinary value . instances have come to our attention for example where carriers disclaimed liability for such items as false teeth and a violin bow claiming they were items of extraordinary value the proposal that household goods shippers be required to specifically list such items as precious stones, antique furniture, heirlooms, and works of art, among others, on the shipping documents . is not satisfactory inasmuch as such generic terms are ambiguous and subject to interpretation .
J.A. 200.
The statute upon which the Commission principally relied in issuing the foregoing orders was 49 U.S.C. § 20(11), which provides 5:
Any common carrier . . . receiving property for transportation . *286shall be liable ... for any loss, damage, or injury to such property caused by it . . . and no contract, . rule, regulation, or other limitation of any character whatsoever shall exempt such common carrier from the liability imposed ... for the full actual loss, damage or injury to such property caused by it . . . notwithstanding any limitation of liability or limitation of the amount of recovery or representation or agreement as to value in any such receipt or bill of lading, or in any contract, rule, regulation, or in any tariff filed with the Interstate Commerce Commission; and any such limitation, without respect to the manner or form in which it is sought to be made is declared *287to be unlawful and void . . . Provided, however, That the provisions hereof respecting liability for full actual loss, damage, or injury, notwithstanding any limitation of liability or recovery or representation or agreement or release as to value, and declaring any such limitation to be unlawful and void, shall not apply . to property . . . received for transportation concerning which the carrier shall have been or shall be expressly authorized or required by order of the Interstate Commerce Commission to establish and maintain rates dependent upon the value declared in writing by the shipper or agreed upon in writing as the released value of the property, in which case such declaration or agreement shall have no other effect than to limit liability and recovery to an amount not exceeding the value so declared or released . [Emphasis added].
These statutory provisions are the result of a long history of abuses in railroad claims litigation and practices which led Congress in 1906 to enact the Carmack Amendment (34 Stat. 593) and the two Cummins Amendments in 1915 and 1916 (38 Stat. 1197, 39 Stat. 441). In 1935 these provisions of the Interstate Commerce Act were made applicable to motor carriers by 49 U.S.C. § 319.
In view of the statutory direction of § 20(11), which basically carries forward the common law, it is evident that, except as the Commission may “expressly” authorize by the narrow statutory authority contained in § 20(11), all attempts by a carrier to limit its liability beyond the five common law exceptions recognized by 20(11) are unlawful.6 It is thus irrelevant that a particular provision in a tariff or a bill of lading is promulgated under the general statutory authority in § 216(b) of that Act to issue “just and reasonable regulations and practices relating ... to the manner and method of presenting . . . and delivering property for transportation . . . ” (49 U.S.C. § 316(b)). This statute does not modify § 20(11) so as to authorize practices by carriers that are allegedly “just and reasonable” when such practices are prohibited by § 20(11). Congress never intended in legislating with respect to the “manner and method of presenting . . . and delivering property for transportation” to establish an additional exception to the five common law exceptions to liability embodied in § 20(11). Whenever the effect of a provision in a tariff or bill of lading is to limit a carrier’s liability in contravention of § 20(11), the stated purpose and intent of § 216(b)’s provision are not sufficient to overcome § 20(ll)’s prohibited effect.
The provisions in the motor carrier’s tariffs and bills of lading relating to articles of extraordinary or inherent value are no exception to the foregoing rule. However, the household goods carriers contend that such provisions are just and reasonable regulations authorized by § 216(b) and that they can escape liability for lost and damaged goods on the ground that the carriers cannot be deemed to have accepted goods for transportation unless the shipper complies with their listing requirements. The portion of the Commission’s Order of May 26,1976, quoted above, in speaking to those provisions that require shippers to list goods of “extraordinary value,” concluded that the questioned provisions operate improperly to limit liability, in that ambiguous terms are used, thereby enabling a carrier to argue that the lost or damaged good was an article of “extraordinary value.” Other terms found in such tariffs, such as “articles of peculiarly inherent . . . value,” are even less definite and more open to varying constructions. This use by carriers of ambiguous terms provides an indefinite standard to guide shippers of household goods, most of whom move infrequently and lack familiarity with shipping contracts. Hence, the Commission found, despite the fact that the purpose of such *288provisions was not completely without some justification, that the provisions were unlawful because their indefiniteness and lack of clarity made them susceptible to abuse and to being used improperly in a number of instances to limit carriers’ liability in violation of § 20(11).
As for the regulation proposed by the Household Goods Carriers’ Bureau, quoted above, it is my opinion that the same defects — indefiniteness and abuse — exist in the descriptions of articles of “rare quality,” “historical significance,” “antique furniture,” “heirlooms,” and “works of art.” Each of these are imprecisely described by terms that different people interpret differently and hence are capable of abuse in the give and take of settlement discussions. Each can be used to deprive a shipper of fair compensation for a lost or damaged article.
Criticism also might be advanced of “paintings” and “sculptures,” but for a different reason. These articles are present in a great many households. They may have substantial but not exceptional or peculiarly inherent value, and there is no valid reason to single them out over other household articles, such as good furniture, as requiring special disclosure under pain of not being able to recover anything for their loss or damage. Actually, the inclusion of “paintings” and “sculptures” goes further than the “value” provisions to indicate that one of the underlying purposes of such proposed regulation would be to limit the carriers’ liability improperly. The “extraordinary value” provision has some justification in the contention that the carrier should be notified of items of great value in order to protect them during transit by special attention and to guard against fraudulent claims of excessive value in the event of their loss; but just putting all “paintings” and “sculptures” on the disclosure list does not even purport to have that traditional justification.
II. THE CARRIAGE OF ARTICLES THAT ARE NOT HOUSEHOLD GOODS
A number of items in the carrier’s list, in my opinion, are clearly in a different category and for different reasons must be given different treatment. The “household goods” that motor carriers are certified to carry are defined by 49 C.F.R. § 1056.1 as follows:
(a) Household goods. The term ‘household goods’ means (1) personal effects and property used or to be used in a dwelling when a part of the equipment or supply of such dwelling; (2) furniture, fixtures, equipment, and the property of stores, offices, museums, institutions, hospitals, or other establishments, when a part of the stock, equipment, or supply of such stores, offices, museums, institutions, hospitals, or other establishments; and (8) articles, including objects of art, displays, and exhibits, which because of their unusual value require the specialized handling and equipment usually employed in moving household goods.
Under their certificates of public convenience and necessity, motor carriers of household goods are obligated to accept for transportation any article that is included within the foregoing categories. Category (1) is of particular importance to this discussion: it covers two classes of articles — “personal effects,” and “property used or to be used in a dwelling when a part of the equipment or supply of such dwelling.” In common parlance, personal effects means effects of a personal character or property especially appertaining to one’s person and having a close relationship thereto. Webster’s Third New International Dictionary, 1686 (1959) defines the term as follows:
effects of a personal character: as . property esp. appertaining to one’s person and having a close relationship thereto— used in legal contexts (as wills, tariff laws) [or] such property as is usu. or normally carried by a traveler for his use and comfort — used esp. in connection with insurance [or] personal property other than that employed in business — used esp. in a residuary clause of a will.
Mere reference to these two categories, personal effects and property as described, in*289dicates that the following items which the carriers’ proposed regulation would require shippers to list are not “personal effects” or “property used or to be used in a dwelling . etc.”: bills of exchange, bonds, bullion, precious metals, currency, deeds, documents, evidences of debt, money (money and currency may be questionable depending on the amount), stock certificates, securities, gems (loose), precious stones (loose), pearls (loose), hobby collections (depending on the nature of the collection).
The intent of the Commission in formulating the household goods definition was to make it “broad enough to embrace all the property of the householder which is part of the equipment and supply of the place of abode.” Practices of Motor Common Carriers of Household Goods, 17 M.C.C. 467, 473 (1939). In doing so, it did not include the valuable documents and items set forth above. To my mind, carriers are thus not authorized under their “household goods” certification to accept or transport said articles and must reject them if they know that they are delivered to them. If they knowingly accept them, they are fully liable for their safe delivery. My reading of the Commission’s brief indicates that it agrees with the foregoing. In discussing that portion of § 20(11) providing that “no contract . shall exempt such common carrier . from the liability hereby imposed . for the full actual loss, damage, or injury to such property caused by it,” the Commission states: “This rule does not mean, however, that a carrier must accept responsibility for any item which it does not feel it can safely or properly transport, and which a shipper nevertheless manages to sneak aboard the vehicle.” ICC Br. at 24. Thereafter, the Commission indicates that carriers may “request exception from its certificate of items it does not desire to transport. . . . ” Id., quoting 124 M.C.C. at 415. The clear implication from these statements is that carriers may, with respect to such items, escape liability for their loss or damage.
As for those articles that are within the “personal effects” definition — credit cards, firearms, jewelry, watches, letters and packets of letters, and gold, silver and platinum articles — these articles, as I interpret the law, must be accepted under the carrier’s certificate, and the carrier cannot require that they be separately listed under pain of excluding the carrier from liability for their safe delivery or destination.
As the Commission noted, many persons who have their household goods transported by motor carriers are not sophisticated shippers. The carriers profess to be experts in the field and most shippers understandably leave most of the chore to them. That is what the shippers pay for. The service includes loading at the house and unloading at the delivery point, and the driver usually accompanies the shipment from acceptance to delivery. With the service being so complete, shippers naturally tend to leave much to the driver. He superintends the loading and unloading, which may occupy the better part of a full day, and the shippers, husband and wife usually, in many instances would not both be there all the loading time. Occasionally, the goods may be moved without either owner present. All of this adds up to placing upon the carrier responsibility to live up to his full liability. He has a great measure of protection in the released value limitation and no claim can exceed that. If abiding by his full responsibility in the future to pay the released value on claims that have previously been improperly limited results in financial losses to the carriers sufficient to require an increase in rates, then that course should be followed. Thereby, each shipper will pay the increased cost for the increased protection that he receives.
III. THE “PERISHABLES” ARGUMENT
The argument raised by the petitioners with respect to “perishables” also merits discussion. Petitioners contend that the Commission, in issuing its rule governing the liability of carriers for perishables included in a shipment without the knowledge of the carrier, recognized that a rule requiring shippers to disclose certain house*290hold goods lest the carrier be exempted from liability therefor is not a violation of § 20(11).
The perishable regulation provides:
No liability need be assumed for perishable articles included in the shipment without the knowledge of the carrier; and a carrier accepting for shipment perishable articles may impose reasonable conditions necessary to insure the safe transportation of such commodities.
49 C.F.R. § 1056.16(c)(i) (J.A. 193).
Petitioners argue that there are no differences between household goods and perishables that would permit the Commission to treat them differently with respect to requiring that the shipper list them on the bill of lading. The argument is patently defective. The short and complete answer to it is that “the inherent vice or nature of the goods” since common law days, and under the present statute, has always been recognized as a basis for exempting carriers from liability for loss or damage to goods having such perishable characteristics when their presence was not disclosed or reasonably discoverable. Missouri Pacific Railroad Co. v. Elmore & Stahl, 377 U.S. 134, 137, 84 S.Ct. 1142, 12 L.Ed.2d 194 (1964); Adams Express Co. v. Darden, 265 U.S. 265, 268, 44 S.Ct. 502, 68 L.Ed. 1010 (1924). Thus, because of this substantial difference which is recognized by the common law and the regulation, the Commission may treat perishables differently with respect to requiring disclosure. Carriers, thus, may not impose a “prior notice” requirement except with respect to “perishables,” with respect to goods outside the scope of their certificates, and according to the released value proviso of § 20(11).
Moreover, there is a world of difference between “perishables” and “articles of extraordinary value.” “Perishables” is a more definite term, and all shippers and carriers recognize it for what it is. It is also a matter of common sense for any shipper who delivers perishables to a carrier for transportation to inform the carrier of such fact if it is not apparent in the delivery. To not inform the carrier that perishables are aboard is to assume an obvious risk of possible certain loss in many circumstances where mere notification would obviate any loss or damage. This is not the case, however, with household goods of extraordinary value and many of the other specific items included in the carrier’s list that are not perishable. Not informing the carrier of their presence does not involve the practical certainty of loss or damage in a great many instances. In addition, non-perishable household goods are ordinarily of substantial value and for that reason are transported under substantial security precautions. Also, since the “extraordinary” value designation is “ambiguous,” there is the added vice of indefiniteness — the conduct prescribed for shipper compliance is not precise. For the foregoing reasons, the Commission is not required to permit carriers to treat non-perishable household goods of peculiarly inherent or extraordinary value the same as “perishables.”
IV. THE “PRIOR NOTICE” AND “ACCEPTANCE” ARGUMENTS
The legislative history of the present statute makes it apparent that Congress intended thereby to prohibit carriers from limiting in any way their liability for loss, damage, or injury to transported articles whose character might be concealed by the packaging or containers in which they are shipped, except as “expressly authorized or required”7 by the Commission.
In 1906 the Carmack Amendment to the Interstate Commerce Act reduced to statutory form the broad liability of common carriers:
That any common carrier, railroad, or transportation company receiving property for transportation from a point in one State to a point in another State shall issue a receipt or bill of lading therefor and shall be liable to the lawful holder thereof for any loss, damage, or injury to *291such property caused by it or by any common carrier, railroad, or transportation company to which such property may be delivered or over whose line or lines such property may pass, and no contract, receipt, rule, or regulation shall exempt such common carrier, railroad, or transportation company from the liability hereby imposed: Provided, That nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under existing law.
That the common carrier, railroad, or transportation company issuing such receipt or bill of lading shall be entitled to recover from the common carrier, railroad, or transportation company on whose line the loss, damage, or injury shall have been sustained the amount of such loss, damage, or injury as it may be required to pay to the owners of such property, as may be evidenced by any receipt, judgment, or transcript thereof.
Act of June 29, 1906, Ch. 3591, Sec. 7, 34 Stat. 595 (emphasis added).
Then, on March 4,1915, Congress enacted what is known as the First Cummins Amendment.8 It replaced the language of the Carmack Amendment, quoted above; while adopting the Carmack Amendment’s essential features, it expanded the statute’s scope to carriage of goods in adjacent foreign countries, specifically provided that *292carriers were liable “for the full actual loss, damage, or injury” to property transported, and allowed carriers to require that shippers give them notice of the contents of articles the character of which was concealed by “wrapping, boxing, or other means,” in which event the carrier could require the shipper to declare the value of the goods and thereby limit the carrier’s liability accordingly. The critical language of the act in this latter respect stated:
Provided, however, That if the goods are hidden from view by wrapping, boxing, or other means, and the carrier is not notified as to the character of the goods, the carrier may require the shipper to specifically state in writing the value of the goods, and the carrier shall not be liable beyond the amount so specifically stated, in which case the Interstate Commerce Commission may establish and maintain rates for transportation, dependent upon the value of the property shipped as specifically stated in writing by the shipper. Such rates shall be published as are other rate schedules .
It is to be noted that this special means of limiting liability was contained in a proviso to the general requirement for full liability. The special proviso quickly proved to be impractical and the very next year on August 9, 1916, in the Second Cummins Amendment, Congress struck the entire notice provision excerpted above, with its attendant limitation on liability, and substituted for that separate part of the First Cummins Amendment, the Second Cummins Amendment which by way of replacement of the stricken proviso provided:
“Provided, however, That the provisions hereof respecting liability for full actual loss, damage, or injury, notwithstanding any limitation of liability or recovery or representation or agreement or release as to value, and declaring any such limitation to be unlawful and void, shall not apply, first, to baggage carried on passenger trains or boats, or trains or boats carrying passengers; second, to property, except ordinary live stock, received for transportation concerning which the carrier shall have been or shall hereafter be expressly authorized or required by order of the Interstate Commerce Commission to establish and maintain rates dependent upon the value declared in writing by the shipper or agreed upon in writing as the released value of the property, in which case such declaration or agreement shall have no other effect than to limit liability and recovery to an amount not exceeding the value so declared or released, and shall not, so far as relates to values, be held to be a violation of section ten of this Act to regulate commerce, as amended; and any tariff schedule which may be filed with the commission pursuant to such order shall contain specific reference thereto and may establish rates varying with the value so declared or agreed upon; and the commission is hereby empowered to make such order in cases where rates dependent upon and varying with declared or agreed values would, in its opinion, be just and reasonable under the circumstances and conditions surrounding the transportation. The term ‘ordinary live stock’ shall include all cattle, swine, sheep, goats, horses, and mules, except such as are chiefly valuable for breeding, racing, show purposes, or other special uses.”
Act of Aug. 9, 1916, Ch. 301, 39 Stat. 441-42. With insignificant wording refinements, the foregoing provision continues in the present law. Cf. 49 U.S.C. § 20(11), set forth in n.5, supra.
It thus appears that the Second Cummins Amendment, by striking the “hidden . goods” proviso, left intact the requirement recognizing the carriers’
[liability] for any loss, damage, or injury . caused by . any common carrier ... to which such property may be delivered . . . and no contract ... or other limitation of any character whatsoever shall exempt such common carrier . . . from the liability [hereby] imposed . . . for the full actual loss, damage, or injury to such property . . . notwithstanding *293any limitation of liability or limitation of the amount of recovery or representation or agreement as to value in any . receipt or bill of lading, or in any contract, rule, regulation, or in any tariff filed with the Interstate Commerce Commission.
49 U.S.C. § 20(11) (emphasis added). This is subject only to the proviso added at that time which also recognizes the carriers’ “liability for full actual loss ... to property . . . concerning which the carrier shall have been . . . expressly authorized or required by order of the . Commission to establish and maintain rates dependent upon the value declared in writing by the shipper or agreed upon in writing as the released value of the property . . . .” Id.
The legislative history of the present act thus proves that carriers cannot without Commission authorization, except by a released value procedure, impose a prior “notice” procedure as a condition of their “acceptance” of household goods and thereby limit their liability. Such procedure was tried, found wanting, and specifically repealed by Congress in 1916.
Y. ARTICLES MANUFACTURED FROM PRECIOUS METALS
Excluding carriers from liability for loss or damage of articles manufactured from precious metals is impermissible and particularly objectionable. This would include the silverware of every household which most certainly is included in practically every shipment of household goods when a family moves. Every carrier is on notice of this fact and must realize that practically every shipment will contain such articles. Thus, the attempt to exclude liability for such articles cannot be based on lack of notice that such articles were in the shipment but is obviously just a plain improper attempt by the carriers to limit their statutory and common law liability to the shipper.

. In concurring in the court’s opinion, I agree that the Commission’s Report and Order served March 1, 1976 (J.A. 166-198), 124 M.C.C. 395 as supplemented by its Order served May 26, 1976 (J.A. 200-202) is lawful in that it (1) prohibits carriers from requiring shippers to give notice of certain items being shipped; (2) prohibits carriers from limiting their liability for loss or damage of household goods of extraordinary value, or (3) to owner packed items; (4) prescribes a formula to apply in determining the “full actual loss” sustained by shippers of household goods; and (5) prohibits carriers from disclaiming liability for losses due to riots and strikes while the goods are in transit.


. The ICC’s final report in this proceeding referred to the language set out in the text as the “present uniform household goods bill of lading.” 124 M.C.C. at 408. This bill of lading was set forth by the Commission in its Interim Report in the same proceeding, issued March 28, 1975 (121 M.C.C. 347; J.A. 111). The bill of lading referred to as the “uniform household goods bill of lading” was set forth as Appendix A to the Interim Report. That Appendix described the bill of lading as “a typical household goods tariff (Household Goods Carriers’ Bureau Tariff No. 155-A, MF-I.C.C. No. 172)’’ (emphasis original).


. For 49 C.F.R. 1056.16(c)(i), see text at 290 of 189 U.S.App.D.C., at 448 of 584 F.2d.


. The Household Goods Carriers’ Bureau described the language of this proposal as “a modification of the rule which the carriers have heretofore published in their tariffs.” Br. at 10.


. In full, § 20(11) provides:
§ 20, par. (11). Liability of initial and delivering carrier for loss; limitation of liability; notice and filing of claim. Any common carrier, railroad, or transportation company subject to the provisions of this chapter receiving property for transportation from a point in one State or Territory or the District of Columbia to a point in another State, Territory, District of Columbia, or from any point in the United States to a point in an adjacent foreign country shall issue a receipt or bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage, or injury to such property caused by it or by any common carrier, railroad, or transportation company to which such property may be delivered or over whose line or lines such property may pass within the United States or within an adjacent foreign country when transported on a through bill of lading, and no contract, receipt, rule, regulation, or other limitation of any character whatsoever shall exempt such common carrier, railroad, or transportation company from the liability imposed; and any such common carrier, railroad, or transportation company so receiving property for transportation from a point in one State, Territory, or the District of Columbia to a point in another State or Territory, or from a point in a State or Tenritory to a point in the District of Columbia, or from any point in the United States to a point in an adjacent foreign country, or for transportation wholly within a Territory, or any common carrier, railroad, or transportation company deliver*286ing said property so received and transported shall be liable to the lawful holder of said receipt or bill of lading or to any party entitled to recover thereon, whether such receipt or bill of lading has been issued or not, for the full actual loss, damage, or injury to such property caused by it or by any such common carrier, railroad, or transportation company to which such property may be delivered or over whose line or lines such property may pass within the United States or within an adjacent foreign country when transported on a through bill of lading, notwithstanding any limitation of liability or limitation of the amount of recovery or representation or agreement as to value in any such receipt or bill of lading, or in any contract, rule, regulation, or in any tariff filed with the Interstate Commerce Commission; and any such limitation, without respect to the manner or form in which it is sought to be made is declared to be unlawful and void: Provided, That if the loss, damage, or injury occurs while the property is in the custody of a carrier by water the liability of such carrier shall be determined by the bill of lading of the carrier by water and by and under the laws and regulations applicable to transportation by water, and the liability of the initial or delivering carrier shall be the same as that of such carrier by water: Provided, however, That the provisions hereof respecting liability for full actual loss, damage, or injury, notwithstanding any limitation of liability or recovery or representation or agreement or release as to value, and declaring any such limitation to be unlawful and void, shall not apply, first, to baggage carried on passenger trains or boats, or trains or boats carrying passengers; second, to property, except ordinary livestock, received for transportation concerning which the carrier shall have been or shall be expressly authorized or required by order of the Interstate Commerce Commission to establish and maintain rates dependent upon the value declared in writing by the shipper or agreed upon in writing as the released value of the property, in which case such declaration or agreement shall have no other effect than to limit liability and recovery to an amount not exceeding value so declared or released, and shall not, so far as relates to values, be held to be a violation of section 10 of this title; and any tariff schedule which may be filed with the commission pursuant to such order shall contain specific reference thereto and may establish rates varying with the value so declared and agreed upon; and the commission is empowered to make such order in cases where rates dependent upon and varying with declared or agreed values would, in its opinion, be just and reasonable under the circumstances and conditions surrounding the transportation. The term “ordinary livestock” shall include all cattle, swine, sheep, goats, horses, and mules, except such as are chiefly valuable for breeding, racing, show purposes, or other special uses: Provided further, That nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under the existing law: Provided further, That all actions brought under and by virtue of this paragraph against the delivering carrier shall be brought, and may be maintained, if in a district court of the United States, only in a district, and if in a State court, only in a State through or into which the defendant carrier operates a line of railroad: Provided further, That it shall be unlawful for any such receiving or delivering common carrier to provide by rule, contract, regulation, or otherwise a shorter period for the filing of claims that nine months, and for the institution of suits than two years, such period for institution of suits to be computed from the day when notice in writing is given by the carrier to the claimant that the carrier has disallowed the claim or any part or parts thereof specified in the notice: And provided further, That for the purposes of this paragraph and of paragraph (12) of this section the delivering carrier shall be construed to be the carrier performing the line-haul service nearest to the point of destination and not a carrier performing merely a switching service at the point of destination: And provided further, That the liability imposed by this paragraph shall also apply in the case of property reconsigned or diverted in accordance with the applicable tariffs filed as in this chapter provided.


. See Missouri Pacific Rr. Co. v. Elmore & Stahl, 377 U.S. 134, 140, 84 S.Ct. 1142, 12 L.Ed.2d 194 (1964); Southwestern Sugar & Molasses Co. v. River Terminals Corp., 360 U.S. 411, 417 n.6, 79 S.Ct. 1210, 3 L.Ed.2d 1334 (1959); Secretary of Agriculture v. United States, 350 U.S. 162, 165-66 n.9, 76 S.Ct. 244, 100 L.Ed. 173 (1956); Chesapeake & Ohio Ry. Co. v. Thompson Manufacturing Co., 270 U.S. 416, 421-22, 46 S.Ct. 318, 70 L.Ed. 659 (1926).


. This language appears in the released value proviso of § 20(11), which is the second proviso in the section, and begins “Provided, however.” See note 5 supra.


. “That any common carrier, railroad, or transportation company subject to the provisions of this Act receiving property for transportation from a point in one State or Territory or the District of Columbia to a point in another State, Territory, District of Columbia, or from any point in the United States to a point in an adjacent foreign country shall issue a receipt or bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage, or injury to such property caused by it or by any common carrier, railroad, or transportation company to which such property may be delivered or over whose line or lines such property may pass within the United States or within an adjacent foreign country when transported on a through bill of lading, and no contract, receipt, rule, regulation, or other limitation of any character whatsoever, shall exempt such common carrier, railroad, or transportation company from the liability hereby imposed; and any such common carrier, railroad, or transportation company so receiving property for transportation from a point in one State, Territory, or the District of Columbia to a point in another State or Territory, or from a point in a State or Territory to a point in the District of Columbia, or from any point in the United States to a point in an adjacent foreign country, or for transportation wholly within a Territory shall be liable to the lawful holder of said receipt or bill of lading or to any party entitled to recover thereon, whether such receipt or bill of lading has been issued or not, for the full actual loss, damage, or injury to such property caused by it or by any such common carrier, railroad, or transportation company to which such property may be delivered or over whose line or lines such property may pass within the United States or within an adjacent foreign country when transported on a through bill of lading, notwithstanding any limitation of liability or limitation of the amount of recovery or representation or agreement as to value in any such receipt or bill of lading, or in any contract, rule, regulation, or in any tariff filed with the Interstate Commerce Commission; and any such limitation, without respect to the manner or form in which it is sought to be made is hereby declared to be unlawful and void; Provided, however, That if the goods are hidden from view by wrapping, boxing, or other means, and the carrier is not notified as to the character of the goods, the carrier may require the shipper to specifically state in writing the value of the goods, and the carrier shall not be liable beyond the amount so specifically stated, in which case the Interstate Commerce Commission may establish and maintain rates for transportation, dependent upon the value of the property shipped as specifically stated in writing by the shipper. Such rates shall be published as are other rate schedules: Provided further, That nothing in this section shall deprive any holder of such receipt or bill of lading of any remedy or right of action which he has under the existing law: Provided further, That it shall be unlawful for any such common carrier to provide by rule, contract, regulation, or otherwise a shorter period for giving notice of claims than ninety days and for the filing of claims for a shorter period than four months, and for the institution of suits than two years: Provided, however, That if the loss, damage, or injury complained of was due to delay or damage while being loaded or unloaded, or damaged in transit by carelessness or negligence, then no notice of claim nor filing of claim shall be required as a condition precedent to recovery.”
Act of March 4, 1915, Ch. 176, Sec. 1, 38 Stat. 1196-97.